DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to an amendment filed on 01/14/2021; the original application was filed on 4/29/2020. Claims 1, 15 and 18 are independent claims.
Response to Arguments
Applicants’ arguments with respect to claims 1-20 have been considered and the rejection has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNamara et al (US 2014/0010183 A1).

Claims 1, 15 and 18: McNamara teaches a communications device for transmitting data to or receiving data from a wireless communications network (Figure 14: eNB 1401), the communications device comprising: 
a transmitter configured to transmit signals to the wireless communications network via a wireless access interface (Figure 14: eNB 1401, [0114]-[0116] eNB transmits downlink data); 
a receiver configured to receive signals from the wireless communications network via the wireless access interface (Figure 14: eNB 1401, [0114]-[0116] eNB receives uplink data); 
and a controller configured to control the transmitter and the receiver to transmit the signals and to receive the signals via the wireless access interface (Figure 14: eNB 1401, [0116] eNB has adapter 1409 that control data transmission and reception), wherein the wireless access interface provides communications resources arranged in time divided units of a first interface having a first bandwidth (Figure 5: [0050]-[0053], host carrier with the whole bandwidth representing the first interface for conventional LTE devices communication with subframe comprising times units as shown in Figure 5), the time divided units and the first bandwidth being configured to be arranged into one or more second interfaces, the second interfaces being subsets of the communication resources within a narrower bandwidth than the first bandwidth and being within the first bandwidth (Figure 5: [0050]-[0053], virtual carrier representing the second interface within the whole bandwidth with reduced bandwidth 501, used form low capability MTC devices communication), 
and the receiver is configured to receive the signals being transmitted via at least one of the one or more second interfaces in accordance with different communications parameters  (Figure 5, [0053], virtual carrier (second interface) with reduced bandwidth used for MTC communication, MTC terminals operate in the reduced virtual carrier).

Regarding claims 2, 16 and 19, the communications device wherein the time divided units of the first interface are time frames, each time frame comprising a plurality of sub-frames, [Figure 2, Ref # 201], and the at least one of the one or more second interfaces comprises communications resources within a second bandwidth, which is less than the first bandwidth, [Figure 5, Ref # 501 and 502]. 

Regarding claims 3, 17 and 20, the communications device wherein the at least one of the one or more second interfaces is divided into a plurality of time divided frames, each frame including a plurality of sub-frames, [Figure 2, Ref # 201].

Regarding claim 4, the communications device of claim 3, wherein each of the sub-frames of the at least one of the one or more second interfaces comprises a plurality of the sub-frames of the first interface within the second bandwidth, the sub-frame of the at least one of the one or more second interfaces being longer than a sub-frame of the first interface so that a communications parameter defining a time for receiving data is longer than for the first interface, [Figure 5, Ref # 501 and 502].

Regarding claim 5, the communications device of claim 4, wherein the sub-frame of the at least one of the one or more second interfaces is equal to m sub-frames of the first interface, [Figure 5, Ref # 501 and 502].

Regarding claim 6, the communications device of claim 4, wherein each of the sub-frames of the at least one of the one or more second interfaces includes a control channel region and a shared channel region, the control channel region having a temporal length equal to at least one of the sub-frames of the first interface and the shared channel region having a temporal length equal to a plurality of sub-frames of the first interface, [Figure 5, Ref # 300]. 

Regarding claim 7, the communications device of claim 1, wherein the time divided units of the first interface are time frames, each time frame comprising a plurality of sub-frames, [Figure 2, Ref # 201], and the one of the at least one or more second interfaces comprises communications resources within a second bandwidth, which is less than the first bandwidth, [Figure 2, Ref # 501 and 502], and the at least one of the one or more second interfaces is divided into a plurality of time divided frames, [Figure 2, Ref # 501 and 502], each frame including a plurality of sub-frames, and a temporal length of each of the sub-frames of the at least one of the one or more second interfaces is arranged so that a temporal length of each of the sub-frames of the first interface is equal to a plurality of the sub-frames of the at least one of the one or more second interfaces, the sub-frame of the at least one of the one or more second interfaces being shorter than the sub-frame of the first interface so that a communications parameter defining a time for receiving data is shorter than for the first (Figure 5, [0053], virtual carrier (second interface) with reduced bandwidth used for MTC communication, MTC terminals operate in the reduced virtual carrier).

Regarding claim 8, the communications device of claim 1, wherein a sub-frame of the at least one of the one or more second interfaces is equal to an integer fraction 1/m of a temporal length of the first interface, m being an integer, [Figure 5, Ref # 501 and 502].

Regarding claim 9, the communications device of claim 8, wherein each of the sub-frames includes a control channel region and a shared channel region, [Figure 5, Ref # 300],   the receiver is configured to receive the control channel messages providing an allocation of communications resources of the shared channel region, [FIG. 3 shows resource allocations for four LTE terminals 340, 341, 342, 343], and the control channel region and the shared channel region have a temporal length which is less than one of the sub-frames of the first interface, [Figure 5, Ref # 501 and 502].

Regarding claim 10, the communications device of claim 1, wherein one of the communications parameters is a waveform of the signals which is used to transmit the data via at least one of the second interfaces, and the at least one of the one or more second interfaces is arranged with a different waveform to a waveform which is used to transmit the signals on the first interface, (Figure 5, [0053], virtual carrier (second interface) with reduced bandwidth used for MTC communication, MTC terminals operate in the reduced virtual carrier).

Regarding claim 11, the communications device as claimed in claim 1, wherein one of the communications parameters is a configuration of a physical resource element in time or frequency, which is used to transmit the data via the at least one of the one or more the second interfaces, and the one of the second interfaces is configured with a differently dimensioned physical resource element in time or frequency to dimensions of physical resource elements of the first interface, [Figure 5, Ref # 501 and 502].

Regarding claim 14, the communications device of claim 1, wherein the communications parameters of the second interfaces are configured dynamically, [downlink data is dynamically assigned to be transmitted on different sub-carriers on a sub-frame by sub-frame basis, (Paragraph 54)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al (US 2014/0010183 A1) in view of SHIMEZAWA et al. (US 2017/0195028 A1).
Regarding claim 12, McNamara et al. teaches a communications device for transmitting data to or receiving data from a wireless communications network (Figure 14: eNB 1401), 
McNamara et al. fails to explicitly teach that the at least one of the second interfaces includes a guard band comprising communications resources in a frequency domain of the first interface in which signals of neither the first interface nor the at least one of the second interfaces are transmitted,
SHIMEZAWA et al. teaches that the special subframe includes 3 fields. The three fields are a downlink pilot time slot (DwPTS), a guard period (GP), and an uplink pilot time slot (UpPTS), (Shimezawa et al., Paragraph 111), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the at least one of the second interfaces includes a guard band comprising communications resources in a frequency domain of the first interface in which signals of neither the first interface nor the at least one of the second interfaces are transmitted, (Shimezawa et al., Paragraph 111), in order to improve transmission efficiency in the communication system in which the base station apparatus and the terminal device communicate, (Shimezawa et al., Paragraph 111).

Regarding claim 13, the communications device as claimed in claim 12, wherein the at least one of the second interfaces includes a guard time comprising communications resources of the first interface in the time domain in which signals of neither the first interface nor the at least one second interface are transmitted, [The special subframe includes 3 fields. The three fields are a downlink pilot time slot (DwPTS), a guard period (GP), and an uplink pilot time slot (UpPTS), (Shimezawa et al., Paragraph 111)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478